IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,319-01


                  EX PARTE PAIJE BERNADETTE WILLIAMS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 114-0261-13-A IN THE 114TH DISTRICT COURT
                               FROM SMITH COUNTY


        Per curiam. Keasler, and Hervey, J.J., would deny.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to online solicitation

of a minor, and was sentenced to two years’ imprisonment. She did not appeal her conviction.

        Applicant filed this application in the district court on March 18, 2014. In it, she does not

set out any legal basis for habeas relief, but only describes the negative consequences of this

conviction. However, it is clear from the record that Applicant pleaded guilty to an offense under

Section 33.021(b) of the Texas Penal Code. After Applicant had pleaded guilty and began serving
                                                                                                    2

her sentence for the offense, this Court held that Section 33.021(b) of the Texas Penal Code was

facially unconstitutional, in Ex parte Lo, 2013 Tex. Crim. App. LEXIS 1594 (Tex. Crim. App.

2013).

         Relief is granted. The judgment in Cause No. 114-0261-13 in the 114th District Court of

Smith County is set aside. Applicant is remanded to the custody of the Sheriff of Smith County to

answer the charges as set out in the indictment so that the indictment may be disposed of in

accordance with this Court's opinion in Ex parte Lo. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

         Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 4, 2014
Do not publish